NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted September 8, 2010*
                                 Decided September 9, 2010

                                            Before

                             WILLIAM J. BAUER, Circuit Judge
                                          
                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 10‐1098

BUFORD O’NEAL FURROW JR.,                            Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Terre Haute Division.
       v.
                                                     No. 2:09‐cv‐387‐WTL‐DML
HARLEY G. LAPPIN, et al.,
    Defendants‐Appellees.                            William T. Lawrence,
                                                     Judge.

                                          O R D E R

        Buford Furrow, an inmate at the federal penitentiary in Terre Haute, Indiana, filed
this suit under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971), alleging that employees at the penitentiary and officials from the Bureau of Prisons
violated his First Amendment right to petition the government for redress of grievances by
hindering his attempts to pursue administrative remedies; retaliated against him for
attempting to exercise that right; and violated the Eighth Amendment by acting with


       *
         The defendants were not served in the district court and are not participating in this
appeal.  Thus, the appeal is submitted on the appellant’s brief and the record.  See FED. R.
APP. P. 34(a)(2)(C).
No. 10‐1098                                                                                 Page 2

deliberate indifference to his pursuit of remedies.  The district court dismissed the
complaint for failing to state a claim.  See 28 U.S.C. § 1915A.  Citing Grieveson v. Anderson,
538 F.3d 763, 772 (7th Cir. 2008), and Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996),
the court reasoned that Furrow had no substantive due‐process right to a grievance
procedure and no expectation of a particular outcome when he filed grievances.

         Furrow argues on appeal that the district court misconstrued his claims.  He says,
first, that he was not claiming a due‐process right to a grievance procedure or a favorable
outcome, and reiterates that his focus was on his First Amendment right to petition for
redress of grievances.  He contends that the defendants infringed upon that right by
obstructing his efforts to exhaust administrative remedies—specifically, by withholding
forms, refusing to process his requests, and violating Bureau of Prisons regulations.

         But Furrow has failed to allege a violation of his First Amendment rights, because his
allegation that the withholding of grievance forms prevented him from exhausting remedies
fails to establish an actual injury.  See Lewis v. Casey, 518 U.S. 343, 350‐353 (1996).  He did not
allege that he was denied an opportunity to present claims in court.  The defendants,
moreover, were not obligated to process Furrow’s requests, because there is no inherent
constitutional right to an effective prison grievance procedure.  See Grieveson, 538 F.3d at
772; Antonelli, 81 F.3d at 1430.  Furthermore, the sheer number of requests for administrative
remedies submitted by Furrow belies any claim that his First Amendment rights were
impeded.  By our count, his complaint catalogs 81 requests submitted between January 2007
and August 2009; in his appellate brief he says there were more than 100.

        Furrow also argues that the defendants’ repeated rejection of his requests constituted
deliberate indifference to threats of harm or unconstitutional conditions of confinement, in
violation of the Eighth Amendment.  As he acknowledges, however, his requests were
rejected almost without exception for procedural deficiencies.  He either failed to try first to
resolve grievances informally, or—as occurred with 73 of the 81 requests we count in the
complaint—he submitted requests to the Bureau of Prisons’ regional and central offices
without first submitting them, as required, to prison officials in Terre Haute.  See 28 C.F.R.
§§ 542.13‐14.  The defendants who reviewed his requests and rejected them for failing to
comply with procedural rules only did their jobs, and for that they cannot be liable.  See
Burks v. Raemisch, 555 F.3d 592, 595‐96 (7th Cir. 2009); George v. Smith, 507 F.3d 605, 609‐10
(7th Cir. 2007).  Furrow has failed to state an Eighth Amendment claim.

       Accordingly, we AFFIRM the judgment of the district court.